Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 10-12, filed 04 May 2022, with respect to the rejection(s) of claims 1 and 9 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Gu et al. (U.S. PG-PUB 2016/0165215) in view of Dasgupta et al. (U.S. PG-PUB 2018/0158197). Please see the Office action below for further explanation regarding the rationale for the rejection of the newly-amended claims.
Applicant’s arguments, see pp. 10-12, filed 04 May 2022, with respect to the rejection of claim 10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koseki et al. (U.S. PG-PUB 2015/0352437) in view of Gu et al. (U.S. PG-PUB 2016/0165215). Please see the Office action below for further explanation regarding the rationale for the rejection of the newly-amended claims.
The Examiner notes that the previously-cited SNAVELY reference is no longer being applied.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (U.S. PG-PUB 2016/0165215, 'GU') in view of Dasgupta et al. (U.S. PG-PUB 2018/0158197, 'DASGUPTA').
Regarding claim 1, GU discloses a method of generating an image of a subject from the viewpoint of a virtual camera (GU; ¶ 0016; “… much research has been conducted on a “free-view” feature for camera networks … [using] … overlapping visual information [that] is captured by … nearby cameras. Then the overlapping visual information is used to generate a “virtual image” as though a virtual camera is located at the desired location and orientation. This process is also referred to as free-view morphing … (i.e., synthesizing any virtual view from existing cameras) [which] is a highly desirable feature for many applications, such as video surveillance and digital forensics.”), the method comprising:

    PNG
    media_image1.png
    372
    437
    media_image1.png
    Greyscale

obtaining a plurality of source images of a subject in a scene (GU; FIG. 1A; ¶ 0017; “… a [3-D] space 100 … is equipped with a network of cameras 101 located in different locations and different orientations around the space 100. … the cameras are positioned at high points in the space 100 and are directly generally downward. … additional or alternative cameras can be positioned at lower points (including at ground level or below ground) and can be oriented in other directions (e.g., upward, generally upward, or horizontally). … the cameras 101 may be capable of capturing part of a subject 102 …”), each source image being captured from a different respective viewpoint (GU; ¶ 0018; “… in FIGS. 1B and 1C, the images 110a-110b are captured from first real (i.e., actual, non-virtual) cameras 101, while the images 112a-112b are captured from second real cameras 101.”);
obtaining camera pose data indicating a pose of a camera relative to the subject for each source image (GU; ¶ 0017; “In FIG. 1A, a [3-D] space 100 … is equipped with a network of cameras 101 located in different locations and different orientations around the space 100. … the cameras are positioned at high points in the space 100 and are directly generally downward [‘camera pose data’]. … additional or alternative cameras can be positioned at lower points (including at ground level or below ground) and can be oriented in other directions. … various … cameras 101 [are] capable of capturing part of a subject 102 …” ¶ 0022; “… FIG. 3 illustrates a plurality of co-planar cameras 301-303. Each camera 301-303 captures an image across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction [‘camera pose data’], the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304).”);
obtaining virtual camera pose data indicating a pose of a virtual camera relative to the subject (GU; FIG. 3; ¶ 0022; “A virtual camera 305 is located in the camera plane 304. Linear interpolation can be applied to the image planes 311-313 to determine a virtual image plane 315 that appears as though the image was captured by the virtual camera 305. … the projection of the point P on the virtual image plane 315 (indicated as ust) of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the three real image planes 311-313 …”);
generating, for at least some of the source images, respective distorted images, each distorted image being generated based on a difference between the pose of the camera that captured the source image and the pose of the virtual camera (GU; FIGS. 1B, 1C; ¶ 0019; “Because of the missing information, use of any of the images 110a-110b, 112a-112b [‘source images’] captured by the cameras 101 may be unsuitable for … video surveillance. The objective of free-view morphing is to synthesize multiple images to generate a synthesized “virtual” image [‘distorted image’] that appears as though the image was captured by a virtual camera, and includes all desired features. … the images 110a-110b are synthesized, using free-view morphing, into the virtual image 110c, while the images 112a-112b are synthesized into the virtual image 112c. The virtual images 110c, 112c appear as those they were taken from a virtual camera 102 in the optimal viewing position and orientation.”);

    PNG
    media_image2.png
    261
    498
    media_image2.png
    Greyscale


determining a weighting associated with some of the distorted images based on a similarity between the pose of the camera that captured the distorted image and the pose of the virtual camera (GU; FIG. 3; ¶ 0022; “… Each camera 301-303 captures an image across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction [‘pose of the camera that captured the distorted image’], the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304). Each image 301-303 captures an image of a point P of a physical 3D object (not shown). … the image of the point P in the image plane 311 is indicated at u0; the image of the point P in the image plane 312 is indicated at u1; and the image of the point P in the image plane 313 is indicated at u2. A virtual camera 305 is located in the camera plane 304. Linear interpolation can be applied to the image planes 311-313 to determine a virtual image plane 315 that appears as though the image was captured by the virtual camera 305 [‘pose of the virtual camera’]. … the projection of the point P on the virtual image plane 315 [‘distorted image’] (indicated as ust) of the virtual camera 305 is equivalent to the barycentric weighted interpolation [‘determining a weighting’] of its corresponding points u0, u1, u2 in the three real image planes 311-313 …”), and 

    PNG
    media_image3.png
    197
    571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    688
    media_image4.png
    Greyscale

combining the distorted images in accordance with the determined weightings so as to generate an image of the subject from the viewpoint of the virtual camera (GU; FIGS. 1B, 1C; ¶ 0019; “Because of the missing information, use of any of the images 110a-110b, 112a-112b captured by the cameras 101 may be unsuitable for … video surveillance. The objective of free-view morphing is to synthesize multiple images to generate a synthesized “virtual” image that appears as though the image was captured by a virtual camera, and includes all desired features. … the images 110a-110b are synthesized, using free-view morphing, into the virtual image 110c, while the images 112a-112b are synthesized into the virtual image 112c. The virtual images 110c, 112c appear as those they were taken from a virtual camera 102 in the optimal viewing position and orientation” ¶ 0032-33).








    PNG
    media_image5.png
    612
    512
    media_image5.png
    Greyscale
 



GU does not explicitly disclose that each source image comprises a stereoscopic image captured by a stereoscopic camera, at least five source images are obtained, the poses associated with the source images corresponding to an array of stereoscopic cameras arranged vertically and or horizontally in an x-formation to define a plane relative to the subject, which DASGUPTA discloses (DASGUPTA; FIG. 1A; ¶ 0023; “… the UAV 100 includes multiple image capture devices 114 arranged about a perimeter of the UAV 100. The image capture device 114 … captures images for … a visual navigation system in guiding autonomous flight by the UAV 100 and/or a tracking system for tracking other objects in the physical environment (e.g., as described with respect to FIG. 1B). … the … UAV 100 … in FIG. 1A includes an array of multiple stereoscopic image capture devices 114 placed around a perimeter of the UAV 100 so as to provide stereoscopic image capture up to … 360 degrees around the UAV 100.” [The Examiner notes that the four ‘image capture devices 114’ are arrayed in an ‘X-formation’ pattern around the central sensors 112, and further notes that FIG. 1A depicts an array with five ‘image capture devices’, with four labeled 114 and one labeled 115.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of generating an image of a subject from the viewpoint of a virtual camera of GU to include the disclosure that each source image comprises a stereoscopic image captured by a stereoscopic camera, at least five source images are obtained, the poses associated with the source images corresponding to an array of stereoscopic cameras arranged vertically and or horizontally in an x-formation to define a plane relative to the subject of DASGUPTA. The motivation for this modification could have been to implement a robust object tracking system capable of tracking an object that may be located in a 360° rotation relative to the array of stereoscopic cameras.

    PNG
    media_image6.png
    343
    654
    media_image6.png
    Greyscale

GU-DASGUPTA disclose determining a weighting associated with some of the distorted images comprises:
(i) determining a point of intersection (GU; ¶ 0022; FIG. 3, “… the projection of the point P on the virtual image plane 315 (indicated as ust) of the virtual camera 305 …) between a line joining the virtual camera (GU; FIG. 3, element 305; [The Examiner notes that the line/arrow in FIG. 3 corresponding to the text “LINEAR INTERPOLATE” is analogous to a line connecting the ‘virtual camera 305’ to the triangle of cameras 301-303.]) to the subject (GU; ¶ 0022; FIG. 3, “Each [camera] 301-303 captures an image of a point P of a physical 3D object”) and a triangle defined in the plane (GU; ¶ 0022; FIG. 3; “camera plane (indicated by the dashed triangle 304)”) by three neighboring stereoscopic cameras of the array of stereoscopic cameras (GU; ¶ 0022; FIG. 3, “co-planar cameras 301-303”) 
(ii) determining a weighting associated with a distorted image (GU; ¶ 0022; FIG. 3; “virtual image plane 315”) for each of the three neighboring stereoscopic cameras based on a distance between the stereoscopic camera and the point of intersection (GU; ¶ 0022; FIG. 3, “… the projection of the point P on the virtual image plane 315 (indicated as ust) of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the three real image planes 311-313 …”), and combining the distorted images for each of the three neighboring stereoscopic cameras in accordance with the determined weightings (GU; FIGS. 4-5; ¶ 0032-33 “… at operation 409, a virtual image plane is determined by performing a linear feature-based morphing of the real image planes based on barycentric weights from the cameras [‘determined weightings’]. … in FIG. 5C, a virtual image plane 515 is determined by performing a linear feature-based morphing of the real image planes 511-513. … at operation 411, a post-warp operation is performed on the virtual image plane to rotate the virtual image to a desired pose for the virtual view. … in FIG. 5D, the virtual image 515 is rotated to the desired pose using a post-warp operation. For the post-warping operation, the desired pose of the virtual view is interpolated [‘combining the distorted images’] …”).





The limitations of claim 1 and claim 9 are essentially similar (beyond the recitation of the preamble) and exhibit similar scope; therefore, the same motivation to combine references will be maintained.
Regarding claim 9, GU-DASGUPTA disclose a non-transitory, computer readable storage medium having computer executable instructions stored thereon, which when executed by a computer system, cause the computer system to generate an image of a subject from the viewpoint of a virtual camera by carrying out actions, which GU discloses (GU; ¶ 0045; “… some or all of the functions or processes of the … devices are implemented or supported by a computer program that is formed from computer readable program code and that is embodied in a computer readable medium. The phrase “computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a … (CD), a … (DVD) …”), comprising: … ([The Examiner notes that these limitations are recited verbatim in claim 1; the rationale for their rejection and the prior combination of references are being maintained.]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GU in view of DASGUPTA as applied to claim 1 above, and further in view of Zitnick et al. (High-Quality Video View Interpolation Using a Layered Representation, pub 2004, 'ZITNICK') and Salganicoff (US PGPUB 2009/0309874, 'SALGANICOFF').
Regarding claim 2, GU-DASGUPTA disclose a method according to claim 1; however, GU-DASGUPTA do not explicitly disclose that generating the distorted images comprises the following steps, both of which ZITNICK discloses: 
obtaining depth data associated with each source image (ZITNICK; p. 605, §. 7, “The main layers consist of color and depth at every pixel. We convert the depth map to a 3D mesh using a … vertex shader program. The shader takes 2 input streams: the XY positions in the depth map and the depth values.”); and
generating, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image (ZITNICK; pp. 605-606, §. 7, “The shader is then repeatedly called with different offsets to generate the required 3D mesh and texture coordinates. The color image is applied as a texture map to this mesh.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 1 of GU-DASGUPTA to include the steps of obtaining depth data associated with each source image and generating, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image of ZITNICK. The motivation for this modification is to render dynamic scenes with interactive viewpoint control using a relatively small number of video cameras (ZITNICK; Abstract).
GU-DASGUPTA-ZITNICK do not explicitly disclose re-projecting, for each mesh, at least some portions of the mesh to be perpendicular to the direction in which the virtual camera is facing, which SALGANICOFF discloses (SALGANICOFF; FIG. 4A; ¶ 0049; “… the region of suspicion 41 which may be … a lesion candidate, [has] a center 42. A vantage point of high diagnostic value may be automatically selected based on the position of the region of suspicion 41 by pre-rendering the [3-D] image data from the point of view of a virtual camera 43. … the virtual camera 43 may be positioned at a vantage point that illustrates the region of suspicion 41 in high detail … a head-on view that is perpendicular to the surface from which the region of suspicion protrudes. From this vantage point, the virtual camera 43 is aligned along a centerline 44 that passes though the center 42 of the region of suspicion 41.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 1 of GU-DASGUPTA-ZITNICK to include the re-projecting, for each mesh, at least some portions of the mesh to be perpendicular to the direction in which the virtual camera is facing of SALGANICOFF. The motivation for this modification could have been to implement a virtual camera in an orientation that may be used to generate a clear and focused vantage point that illustrates a region of the image data within a field of view of the virtual camera (¶ [0049]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GU in view of DASGUPTA, ZITNICK, and SALGANICOFF as applied to claim 2 above, and further in view of Patiejunas et al. (U.S. PG-PUB 2013/0147785, 'PATIEJUNAS') and Hadjadj et al. (U.S. PG-PUB 2019/0299097, 'HADJADJ').
Regarding claim 3, GU-DASGUPTA-ZITNICK-SALGANICOFF disclose a method according to claim 2; however, GU-DASGUPTA-ZITNICK-SALGANICOFF do not explicitly disclose that generating the distorted images further comprises generating, for each re-projected mesh, a texture for applying to that mesh, which PATIEJUNAS discloses (PATIEJUNAS; ¶ 0058; “… the most-reliable texture images … may be utilized for 3D texture reprojection onto the 3D mesh 412 of the target object 404.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 2 of GU-DASGUPTA-ZITNICK-SALGANICOFF to include the generating, for each re-projected mesh, a texture for applying to that mesh of PATIEJUNAS. The motivation for this modification could have been to accurately recreate 3D objects that may have inappropriate textures assigned to some of parts of 3D surfaces, particularly at edges where significant depth discontinuities exist (PATIEJUNAS; ¶ [0002]).
GU-DASGUPTA-ZITNICK-SALGANICOFF-PATIEJUNAS do not explicitly disclose the texture being generated by parallax mapping the corresponding source image onto the mesh, which HADJADJ discloses (HADJADJ; FIG. 3A; ¶ 0073-74; “A shallow mud surface shader can be used for displacements that are visibly a maximum of 5 inches. The shallow mud surface shader uses parallax mapping to create the illusion that the surface is displaced. … parallax surface shaders can render a displacement or difference in the apparent position of an object viewed along two different lines of sight, which is measured by the angle or semi-angle of inclination between those two lines. … parallax map 310 for use with the parallax surface shader is shown. … the parallax map 310 displaces the texture coordinates at a selected point on a rendered polygon (e.g., base mesh) by a function of the view angle (relative to the surface normal) and the value of the height map (e.g., trail map 250 values) at that point.”); nor does GU-DASGUPTA-ZITNICK-SALGANICOFF-PATIEJUNAS explicitly disclose that generating the distorted images comprises rendering a 2D image of the respective 3Atty Docket No.: 545-856 re-projected meshes onto which the texture has been applied, which HADJADJ also discloses (HADJADJ; FIG. 5B; ¶ 0084; “Shallow mud can be rendered [‘rendering a 2D image’] using a high detail trail map 250 with the shallow mud surface shader. [A] video game scene 502 showing a rendered shallow mud scene … The video game scene 502 illustrates footprints and wagon tracks that are shallow and include high detail.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 2 of GU-DASGUPTA-ZITNICK-SALGANICOFF-PATIEJUNAS to include the disclosure that the texture being generated by parallax mapping the corresponding source image onto the mesh and the generating the distorted images comprises rendering a 2D image of the respective 3Atty Docket No.: 545-856 re-projected meshes onto which the texture has been applied of HADJADJ. The motivation for this modification could have been to apply a texture to a mesh having abrupt displacements that may need translation throughout the various vertices of the mesh.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GU in view of DASGUPTA, ZITNICK, and SALGANICOFF as applied to claim 2 above, and further in view of Doolittle et al. (U.S. PG-PUB 2018/0240272, 'DOOLITTLE').
Regarding claim 5, GU-DASGUPTA-ZITNICK-SALGANICOFF disclose a method according to claim 2; however, GU-DASGUPTA-ZITNICK-SALGANICOFF do not explicitly disclose that generating the polygonal meshes comprises: 
applying a two-dimensional grid to each source image; 
determining, for each source image and the obtained depth data for that image, a variation in depth across each unit of the two-dimensional grid; and 
generating, for each source image, a corresponding polygonal mesh, wherein the tessellation density of the mesh is determined based on the variation in depth across each unit of the two-dimensional grid applied to the source image, all of which DOOLITTLE discloses (DOOLITTLE; ¶ 0030; “Displacement mapping [‘determining … a variation in depth’], … can add detail to a tessellated mesh [‘generating … a … polygonal mesh’], but to have optimal performance and displacement feature representation, the tessellation factors should not be uniform across the mesh. Ideally more displaced patches should be more tessellated and less displaced patches should have less tessellation [‘tessellation density of the mesh is determined based on the variation in depth’]. The required distribution can be determined as part of the pre-process where the displacement map is sampled and applied per tessellated patch in an increasingly dense grid pattern until the grid density is high enough to match a golden displaced surface [‘applying a 2-D grid’]. The golden displaced surface [is] … a surface with the correct displacement applied, as defined manually or by … threshold value(s).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 2 of GU-DASGUPTA-ZITNICK-SALGANICOFF to include the various teachings of DOOLITTLE. The motivation for this modification could have been to exploit the relationship between the required density of the grid corresponding closely to tessellation factors, which are stored per patch and scale the results of screen-space tessellation for better quality displacement with very low overhead (DOOLITTLE, ¶ [0030]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GU in view of DASGUPTA as applied to claim 1 above, and further in view of Tin (U.S. PG-PUB 2013/0064465, 'TIN').
Regarding claim 4, GU-DASGUPTA disclose a method according to claim 1; however, GU-DASGUPTA do not explicitly disclose that each source image corresponds to an image of the subject captured in front of a green screen; and wherein 
generating the distorted images further comprises: 
separating, for each source image, pixels corresponding to the subject from pixels corresponding to a background.
TIN discloses these limitations (TIN; ¶ 0003; “FIG. 1 is a view [of] the chroma keying matting technique. … a scene is arranged in which a principal subject is positioned in front of a background screen consisting of a single color, such as a … (green screen), and an image of the scene is captured, the captured image being the foreground image. After capture, the foreground image is encoded … During the compositing process, the foreground image is decoded, and matte extraction is performed to extract a binary mask that separates the background pixels from the foreground pixels of the foreground image.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 1 of GU-DASGUPTA to include the green screen techniques of TIN. The motivation for this modification could have been to insert an actor/performer into a remote, dangerous, exotic, fantastical, and/or otherwise impractical scene without incurring the expense(s) of travel, danger, set design and production.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GU in view of DASGUPTA as applied to claim 1 above, and further in view of Koseki et al. (U.S. PG-PUB 2015/0352437, 'KOSEKI').
Regarding claim 8, GU-DASGUPTA disclose a method according to claim 1; however, GU-DASGUPTA do not explicitly disclose the following limitations:
the virtual camera pose data corresponds to the pose of an HMD that is being used to view a reconstruction of the subject; and wherein
generating the image of the subject comprises generating a stereoscopic image and outputting the generated stereoscopic image at the HMD, which KOSEKI discloses (KOSEKI; ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310. … the stereoscopic image generation-control section 232 performs a rendering process on the images of the virtual space captured by the left camera and the right camera included the virtual stereo camera 10 to generate a left-eye image and a right-eye image that are displayed on the HMD 1310. The stereoscopic image generation-control section 232 … generates a stereoscopic image used as the game image … The stereoscopic image generation-control section 232 is an example of a virtual space image generation means.”).
























Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method according to claim 1 of GU-DASGUPTA to include the various teachings of KOSEKI. The motivation for this modification could have been to enhance the realism of the virtual reality experience by having the viewpoint of the graphical rendering adjust with the posture of the user-worn head-mounted display in real-time.
Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of GU.
Regarding claim 10, KOSEKI discloses a display system comprising:
a display element operable to display an image of an object to a viewer (KOSEKI; ¶ 0114; “The HMD 1310 [is] a non-see-through (immersive) [HMD] that provides a viewing angle that corresponds to the viewing angle of human vision, and a driver circuit that drives the [HMD].”); 
a pose detector operable to detect a pose of the viewer's head (KOSEKI; ¶ 0112; “The headset 1300 is designed to be worn on the head of the player 2. The headset 1300 provides image information and sound information to the player 2, and has a function of detecting the position and the posture of the head of the player 2 for implementing head tracking.” ¶ 0116; “The 6-axis sensor 1308 is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation … around each axis.”); 
an image processor operable to obtain a plurality of source images of the object (KOSEKI; ¶ 0084-87; “… a camera may be provided to the HMD, the method may further comprise: causing the computer to detect whether or not the controller is captured within an image captured by the camera; and causing the computer to perform a given notification control process corresponding to a detection result as to whether or not the controller is captured within the image captured by the camera.” ¶ 0093; “The control board 1050 includes 1) a microprocessor (e.g., central processing unit (CPU) 1051, graphics processing unit (GPU), and digital signal processor (DSP)) …”) , wherein the image processor is configured to
receive an input from the pose detector, and in response thereto, distort at least some of the source images based on a difference between the pose of the camera or cameras associated with the source images and a current pose of the viewer's head relative to a reconstruction of the object (KOSEKI; ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310. … the stereoscopic image generation-control section 232 performs a rendering process on the images of the virtual space captured by the left camera and the right camera included the virtual stereo camera 10 to generate a left-eye image and a right-eye image that are displayed on the HMD 1310. The stereoscopic image generation-control section 232 … generates a stereoscopic image used as the game image … The stereoscopic image generation-control section 232 is an example of a virtual space image generation means.”); an image combiner configured to
determine a weighting associated with some of the distorted images based on … the pose of the viewer's head relative to the reconstruction (KOSEKI; ¶ 0131-132; “… virtual stereo camera 10 is controlled … to trace the motion of the head of the player 2. This function [utilizes] … HMD head tracking technology.” ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310”).
KOSEKI does not explicitly disclose the following limitations, which GU discloses:
camera pose data indicating a pose of a camera that captured each source image (GU; ¶ 0017; “In FIG. 1A, a [3-D] space 100 … is equipped with a network of cameras 101 located in different locations and different orientations around the space 100. … the cameras are positioned at high points in the space 100 and are directly generally downward [‘camera pose data’]. … additional or alternative cameras can be positioned at lower points (including at ground level or below ground) and can be oriented in other directions. … various … cameras 101 [are] capable of capturing part of a subject 102 …” ¶ 0022; “… FIG. 3 illustrates a plurality of co-planar cameras 301-303, [which] capture an image [‘camera that captured each source image’] across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction [‘camera pose data’], the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304).”)
determining a weighting associated with some of the distorted images based on a similarity between the pose of the camera associated with that distorted image (GU; FIG. 3; ¶ 0022), and
combining the distorted images together in accordance with the associated weightings to form an image of the object for display at the display element (GU; FIGS. 1B, 1C; ¶ 0019; ¶ 0032-33; ¶ 0039; FIG. 6, element 619; “The output devices 619 may include … a display device [which] may be configured to display video images.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the display system of KOSEKI to include the camera pose data indicating a pose of a camera that captured each source image and the steps of determining a weighting associated with some of the distorted images based on a similarity between the pose of the camera associated with that distorted image and combining the distorted images together in accordance with the associated weightings to form an image of the object for display at the display element of GU. The motivation for this modification could have been to provide a system and method for generalized view morphing over a multi-camera mesh (GU; ¶ [0001]).
Regarding claim 13, KOSEKI-GU disclose a display system according to claim 10, wherein the pose of the viewer's head corresponds to the pose of a virtual camera for viewing the object (KOSEKI; ¶ 0131-132; “… virtual stereo camera 10 is controlled … to trace the motion of the head of the player 2. This function [utilizes] … HMD head tracking technology.” ¶ 0184; “The stereoscopic image generation-control section 232 performs a control process that generates an image of the virtual space in which the field of view changes corresponding to the position and the posture of the HMD 1310”) and the poses of the ; and the image combiner is configured to determine a point of intersection between a vector joining the virtual camera to the object and the camera array plane (GU; FIG. 3; ¶ 0022; “… for co-planar cameras, if all the image planes are parallel to the camera plane, linear interpolation between the images is equivalent to camera interpolation (i.e., it is “shape-preserved”) … FIG. 3 illustrates a plurality of co-planar cameras 301-303 [‘camera array plane’]. Each camera 301-303 captures an image across a corresponding image plane 311-313. Because the cameras 301-303 are oriented in the same direction, the image planes 311-313 are parallel to each other and parallel to the camera plane (indicated by the dashed triangle 304). Each image 301-303 captures an image of a point P of a physical 3D object … the image of the point P in the image plane 311 is indicated at u0; the image of the point P in the image plane 312 is indicated at u1; and the image of the point P in the image plane 313 is indicated at u2. A virtual camera 305 is located in the camera plane 304. Linear interpolation [is] applied to the image planes 311-313 to determine a virtual image plane 315 that appears as [if] the image was captured by the virtual camera 305. … the projection of the point P [‘vector’] on the virtual image plane 315 … of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the 3 real image planes 311-313” [The Examiner notes that FIG. 3 depicts a vector emanating from the virtual camera.]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the display system according to claim 10 of KOSEKI-GU to include the disclosure that the poses of the camera or cameras that captured the source images corresponds to a camera array plane and that the image combiner is configured to determine a point of intersection between a vector joining the virtual camera to the object and the camera array plane of GU. The motivation for this modification could have been to create an optimal virtual view which is interpolated between at least three real, coplanar camera viewpoints by implementing a “virtual camera” which shows a location and an orientation of a camera that (if it existed) would be capable of capturing a desired feature or desired angle of a given subject (GU, ¶ [0017]).

    PNG
    media_image6.png
    343
    654
    media_image6.png
    Greyscale

KOSEKI-GU disclose that the image combiner is configured to determine a weighting for each distorted image based on the poses of the (GU; FIG. 3; ¶ 0022; “A virtual camera 305 is located in the camera plane 304. Linear interpolation can be applied to the image planes 311-313 to determine a virtual image plane 315 that appears as though the image was captured by the virtual camera 305 [‘determine a weighting for each distorted image’]. … the projection of the point P on the virtual image plane 315 (indicated as ust) of the virtual camera 305 is equivalent to the barycentric weighted interpolation of its corresponding points u0, u1, u2 in the three real image planes 311-313 [‘point of intersection on the camera array plane’] …”)
Regarding claim 14, KOSEKI-GU disclose a display system according to claim 10, comprising a head-mountable display (KOSEKI; FIGS. 1, 3A-3B: element 1310; ¶ 0091, 0112-115);
wherein the display element corresponds to the display element of the head-mountable display and wherein the pose detector is operable to detect a position and or orientation of the head-mountable display (KOSEKI; ¶ 0115-116; “… the HMD 1310 includes a communication IC that receives an image signal from the headset board 1350, an image display device [‘display element’] and an optical element that present an image based on the received image signal to the eyes of the wearer at a viewing angle that corresponds to the naked-eye viewing angle, a 6-axis sensor 1308, an IC chip 1309 that calculates information about the acceleration and the posture of the head detected by the 6-axis sensor 1308 [‘pose detector’] … [which] is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation … around each axis.”).
Regarding claim 15, KOSEKI-GU disclose a display system according to claim 14, comprising a games console that is in communication with the head-mountable display (KOSEKI; ¶ 0091; “A game system 1000 [‘games console’] … includes a game device main body 1002 … a game controller 1200, and a headset 1300 that is provided with an HMD 1310. [which] is a non-see-through (immersive) HMD.”), and wherein the games console comprises the image processor and is operable to transmit the combined distorted images to the head-mountable display for display at the display element (KOSEKI; ¶ 0093; “The control board 1050 includes 1) a microprocessor (e.g., central processing unit (CPU) 1051, graphics processing unit (GPU) [‘image processor’], and digital signal processor (DSP)), … 3) a communication module 1053 for communicating [‘transmit’] with a peripheral device (e.g., … game controller 1200, and headset 1300) through wireless or cable communication …”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of GU as applied to claim 10 above, and further in view of ZITNICK and SALGANICOFF.
Regarding claim 11, KOSEKI-GU disclose a display system according to claim 10; however, KOSEKI-GU do not explicitly disclose that the image processor is further configured to obtain depth data associated with each source image, which ZITNICK discloses (ZITNICK; p. 605, §. 7, “The main layers consist of color and depth at every pixel. We convert the depth map to a 3D mesh using a … vertex shader program. The shader takes 2 input streams: the XY positions in the depth map and the depth values.”), or to generate, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image, which ZITNICK discloses (ZITNICK; pp. 605-606, §. 7, “The shader is then repeatedly called with different offsets to generate the required 3D mesh and texture coordinates. The color image is applied as a texture map to this mesh.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the display system according to claim 10 of KOSEKI-GU to include the steps of obtaining depth data associated with each source image and generating, for each source image, a polygonal mesh of the subject based on the source image and depth data associated with that image of ZITNICK. The motivation for this modification is to render dynamic scenes with interactive viewpoint control using a relatively small number of video cameras (ZITNICK; Abstract).
KOSEKI-GU-ZITNICK do not explicitly disclose that the image processor is configured to generate a distorted image from each source image by re-projecting at least some portions of the mesh generated for that source image so as to be perpendicular to the direction in which the viewer's head is facing, which SALGANICOFF discloses (SALGANICOFF; FIG. 4A; ¶ 49; “… region of suspicion 41 which [is] … a lesion candidate, [has] center 42. A vantage point of high diagnostic value is automatically selected based on the position of the region of suspicion 41 by pre-rendering the [3-D] image data from the point of view of a virtual camera 43. … virtual camera 43 may be positioned at a vantage point that illustrates … region of suspicion 41 in high detail … a head-on view that is perpendicular to the surface from which the region of suspicion protrudes. From this vantage point, the virtual camera 43 is aligned along a centerline 44 that passes though the center 42 of the region of suspicion 41.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the display system according to claim 10 of KOSEKI-GU-ZITNICK to include the generating a distorted image from each source image by re-projecting at least some portions of the mesh generated for that source image so as to be perpendicular to the direction in which the viewer's head is facing of SALGANICOFF. The motivation for this modification could have been to implement a virtual camera in an orientation to generate a clear and focused vantage point that illustrates a region of the image data within a field of view of the virtual camera (¶ [0049]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KOSEKI in view of GU, ZITNICK, and SALGANICOFF as applied to claim 11 above, and further in view of PATIEJUNAS and HADJADJ.
Regarding claim 12, KOSEKI-GU-ZITNICK-SALGANICOFF disclose a display system according to claim 11; however, KOSEKI-GU-ZITNICK-SALGANICOFF do not explicitly disclose that the image processor is configured to generate, for each re-projected mesh, texture for applying to that mesh, which PATIEJUNAS discloses (PATIEJUNAS; ¶ 0058; “… the most-reliable texture images … may be utilized for 3D texture reprojection onto the 3D mesh 412 of the target object 404.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the display system according to claim 11 of KOSEKI-GU-ZITNICK-SALGANICOFF to include the generating, for each re-projected mesh, texture for applying to that mesh of PATIEJUNAS. The motivation for this modification could have been to accurately recreate 3D objects that may have inappropriate textures assigned to some of parts of 3D surfaces, particularly at edges where significant depth discontinuities exist (PATIEJUNAS; ¶ [0002]).
KOSEKI-GU-ZITNICK-SALGANICOFF-PATIEJUNAS do not explicitly disclose that the image processor comprises a parallax shader operable to parallax map portions of the source image to portions of the corresponding re-projected mesh, which HADJADJ discloses (HADJADJ; FIG. 3A; ¶ 0073-74; “A shallow mud surface shader can be used for displacements that are visibly a maximum of 5 inches. The shallow mud surface shader uses parallax mapping to create the illusion that the surface is displaced. … parallax surface shaders can render a displacement or difference in the apparent position of an object viewed along two different lines of sight, which is measured by the angle or semi-angle of inclination between those two lines. … parallax map 310 for use with the parallax surface shader is shown. … the parallax map 310 displaces the texture coordinates at a selected point on a rendered polygon (e.g., base mesh) by a function of the view angle (relative to the surface normal) and the value of the height map (e.g., trail map 250 values) at that point.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the system according to claim 11 of KOSEKI-GU-ZITNICK-SALGANICOFF-PATIEJUNAS to include the disclosure that the image processor comprises a parallax shader operable to parallax map portions of the source image to portions of the corresponding re-projected mesh of HADJADJ. The motivation for this modification could have been to apply a texture to a mesh having abrupt displacements that may need translation throughout the various vertices of the mesh.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619